DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, and 4 have been amended.
Claims 7-10 have been added.
Claims 1-10 have been examined.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn, except as otherwise indicated below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.

Information Disclosure Statement
The Applicant's submission of the Information Disclosure Statement dated February 16, 2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. A copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant office action. 

Examiner’s Note
In an effort to expedite prosecution, the Examiner contacted Raphael Valencia, Reg. No. 43,216, on June 15, 2022 to discuss possible amendments to place the application in condition for allowance. Mr. Valencia indicated an inability to obtain approval from the client in the timeframe proposed by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 1 recites, at line 11, “the respective data loaded from the same address. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites, at lines 6-8, “the first processor is configured to: consecutively issue a plurality of load instructions for loading respective data...” However, as indicated in the previous office action, the claim recites issuing instructions for reading data, but does not actually require that any data is loaded. The fact that instructions are issued for a purpose does not mean that the instructions are executed, or the purpose is achieved, i.e., the intended operation performed. For purposes of examination, the claim is interpreted as though the claim included a step that definitely executed the plurality of load instructions. Claim 4 includes similar language and is similarly rejected.
Claim 1 recites, at line 14, “the test.” There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites that the load instructions are issued “to test an ordering property.” However, this is merely a recitation of the purpose of issuing the instructions, and does not indicate any particular test that could serve as antecedent basis for the limitation in question. 
Claim 3 recites, at line 3, “change the timing.” There is insufficient antecedent basis for this limitation in the claim. Claim 6 includes similar language and is similarly rejected. 
Claims 2, 3, and 5-10 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0354308 by Li et al. (hereinafter referred to as “Li”) in view of US Patent No. 5,737,636 by Caffo et al. (hereinafter referred to as “Caffo”). 
Regarding claims 1 and 4, taking claim 1 as representative, Li discloses:
an arithmetic processing apparatus, comprising: a memory; a first processor...coupled to the memory; and a second processor coupled to the memory (Li discloses, at Figure 1, a processor (first processor) and master (second processor) coupled to a memory.), 
wherein the first processor is configured to: consecutively issue a plurality of load instructions for loading respective data from...the memory... (Li discloses, at Figure 9, performing a loop of a plurality of reads (load instructions) for reading data.); and
determine whether the ordering property is guaranteed, based on values included in the respective data loaded from...the memory... (Li discloses, at ¶ [0025], resolving conflicting memory accesses, which discloses determining whether an ordering property is guaranteed based on the data that is read.), 
the second processor is configured to: synchronize with the first processor... (Li discloses, at ¶ [0033], resetting the processor DUT and other masters, which discloses synchronizing with the first processor.); and
issue a store instruction during an execution of the plurality of load instructions with respect to the memory (Li discloses, at Figure 9, performing writes (store instructions). As disclosed at ¶ [0016], a conflicting access can be the processor reading while the master is writing.).
Li does not explicitly disclose the first processor adopts a relaxed memory ordering (RMO) method, the consecutive loads are from a same address and are to test an ordering property, the determination on whether the ordering property is guaranteed is made based on whether values that are included in the data are arranged in an order loaded from the memory and the values are changed twice or more.
However, in the same field of endeavor (e.g., memory ordering) Caffo discloses:
a relaxed memory ordering (RMO) method (Caffo discloses, at col. col. 5, lines 1-11, detecting that an older load has overtaken a younger load, which indicates use of a relaxed memory ordering method.);
consecutive reads to a same address (Caffo discloses, at col. 5, lines 1-11, “the second and third load instruction address the same cache line.”); and
the determination on whether the ordering property is guaranteed is made based on whether the values that are included in the data and arranged in an order loaded from the memory are changed twice or more (Caffo discloses, at col. 5 lines 1-11, detecting that an older load has overtaken a younger load, resulting in a first load getting an old value, a second load getting a new value, and a third load, which should also get the new value, instead getting the old value. See also, Figure 4. This discloses the values arranged in an order loaded from memory changing twice.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s memory ordering scheme to include detecting if a load has bypassed an earlier load, as disclosed by Caffo, in order to improve performance by efficiently tracking memory ordering violations. See Caffo, col. 2, lines 20-38.

Regarding claims 2 and 5, taking claim 2 as representative, Li, as modified, discloses the elements of claim 1 discussed above. Li does not explicitly disclose wherein the second processor is further configured to issue the store instruction to the same address of the memory to which the load instructions are issued by the first processor.
However, in the same field of endeavor (e.g., memory ordering) Caffo discloses:
wherein the second processor is further configured to issue the store instruction to the same address of the memory to which the load instructions are issued by the first processor (Caffo discloses, at col. 5, lines 1-11, a cache modify instruction, which is a store operation, occurring to the same address as the loads.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s memory ordering scheme to include detecting if a load has bypassed an earlier load, as disclosed by Caffo, in order to improve performance by efficiently tracking memory ordering violations. See Caffo, col. 2, lines 20-38.

Regarding claims 3 and 6, taking claim 3 as representative, Li, as modified, discloses the elements of claim 1 discussed above. Li also discloses:
wherein the second processor is further configured to: change the timing for issuing the store instruction with respect to a consecutive issuance of the load instructions, each time the consecutive issuance of the load instructions, the issuance of the store instruction, and the determination are repeated (Li discloses, at ¶ [0035], varying configuration parameters (including frequency) to cover all possible combinations of reads and writes, which discloses changing a timing for issuing the store.).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Caffo in view of US Patent No. 6,732,297 by Ouro (hereinafter referred to as “Ouro”). 
Regarding claims 7 and 9, taking claim 7 as representative, Li, as modified, discloses the elements of claim 1 discussed above. Li does not explicitly disclose wherein the second processor is further configured to: issue a wait instruction a predetermined number of times after the synchronization, so as to wait until a predetermined timing during the issuance of the plurality of load instructions.
However, in the same field of endeavor (e.g., testing) Ouro discloses:
issue a wait instruction a predetermined number of times after the synchronization, so as to wait until a predetermined timing during the issuance of the plurality of load instructions (Ouro discloses, at col. 10, lines 65-68, inserting a predetermined number of delay instructions to shift the timing when testing for memory interference.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s memory ordering scheme to include inserting delay instructions, as disclosed by Ouro, in order to improve performance by comprehensively testing for instruction interference. See Ouro, col. 4, lines 38-44.

Allowable Subject Matter
Claims 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Response to Arguments
On page 6 of the response filed February 8, 2022 (“response”), the Applicant argues, neither Li nor Caffo appear to disclose "synchroniz[ing by a second processor] with the first processor for start of the test."”
Though fully considered, the Examiner respectfully disagrees. As noted above, Li discloses synchronizing processors on reset. See Li, ¶ [0033]. Specifically, on reset an enable signal is pulsed, which clears various test related information. Accordingly, the Applicant’s remarks are deemed unpersuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183